Citation Nr: 0638699	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-30 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for right knee arthritis 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran retired from the United States Army in September 
1976, having served on active duty for 20 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) denying the veteran's claim for 
increase for right knee arthritis.

In a November 1976 rating decision, the RO granted service 
connection and assigned a 10 percent disability evaluation 
for arthritis of the right knee.

In an August 1998 rating decision, the RO increased the 
veteran's disability evaluation for arthritis of the right 
knee to 40 percent effective November 29, 1996.

In August 2002, the veteran requested an increase in his 
disability evaluation for arthritis of the right knee.

The case was remanded in June 2005.  


FINDINGS OF FACT


1.  The veteran's degenerative joint disease of the right 
knee is not manifested by extension limited to 45 degrees.

2.  The veteran underwent a medial meniscectomy in 1958 in-
service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for 
right knee arthritis in excess of 40 percent have not been 
met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.14, 
4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, 4.10, Diagnostic Codes 
5003, 5010, 5256, 5257, 5260, 5261, 5262 (2006).

2.  The criteria for entitlement to a 10 percent evaluation 
for removal of semilunar cartilage, symptomatic, have been 
met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.14, 
4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, 4.10, Diagnostic Codes 
5258, 5259 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in November 2002 and December 2002  correspondence 
fulfill the provisions of 38 U.S.C.A. § 5103(a). An April 
2006 supplemental statement of the case provided notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The service medical records indicated in November 1958 the 
veteran underwent a medial meniscectomy of the right knee. 

In January 1959 the veteran underwent arthrocentesis, a 
puncture and aspiration of the right knee joint.

In January 2002 the veteran had a VA examination.  Upon 
physical examination, the examiner notated the veteran's 
right knee was diffusely tender to palpation, and deep tendon 
reflexes were decreased in the right lower extremity.  The 
examiner's assessment was an arthritic right knee.  The 
examiner reported the veteran continued to refuse surgical 
evaluation and treatment.  The examiner notated the CT scan 
would be repeated in 3 months and he would continue with 
conservative medical treatment.

In August 2002, the veteran had a VA examination and 
complained of a pain level in his right knee of 9 on a scale 
of 10.  The veteran described the pain as sharp and nagging 
and that it had lasted two weeks.  The veteran reported that 
pressure movement increased the pain.  

In November 2002, the veteran underwent a VA examination.  
The veteran reported in the summer he began using Canadian 
crutches.  The veteran stated he had decreased range of 
motion of his knee, stiffness in the morning, difficulty 
going up and down stairs, and rising from a chair.  He stated 
he could walk very little distance without his crutches and 
could walk a couple hundred yards with his crutches if he 
went slowly.  The veteran went up and down stairs leading 
with his left leg.  Upon physical examination, the right knee 
revealed a 25 to 95 degree arc of motion with a hard stop at 
25 degrees shy of full extension.  He had mild to moderate 
patellofemoral crepitation and he was stable ligamentously.  
He had large bony changes which probably caused 
pseudostability of the knee.  The veteran was tender to 
palpation over the medial and lateral joint lines.  The 
examiner's assessment was post-traumatic arthrosis of the 
right knee following meniscectomy and ligamentous 
reconstruction 40 years ago.  

VA x-ray studies completed in November 2002 revealed severe 
degenerative joint disease of the medial, patellofemoral and 
lateral joint compartments of the left and right knee with 
severe medial and moderate patellofemoral joint space 
narrowing.

In February 2003 at a VA examination, the veteran complained 
of aching dull pain in his right knee that began in 1958.  
The veteran reported a pain level of 3 on a scale of 10.  The 
veteran reported the pain was constant and made worse with 
walking.

In February 2004 the veteran underwent a VA examination.  The 
examiner reported that the range of motion was noted as a 25-
95 degree arc of motion, which showed significant loss of 
motion.  There was a bony or hard stop at 25 degrees of both 
extensions.  The veteran complained of using a cane and 
crutch for ambulation and was pretotal joint arthroplasty at 
the time.  He had difficulty walking distances over 100 yards 
secondary to his knee.  He led with his left leg when going 
up and down stairs.  Upon physical examination, the right 
knee showed a 25-90 degree arc of motion and severe bony 
changes in the medial aspect of the knee. There was  moderate 
varus deformity of approximately 7 degrees.  The examiner 
notated severe loss of motion and function.

In February 2004, the veteran underwent a VA x-ray 
examination which revealed severe degenerative joint disease, 
including calcified intraarticular loose bodies. A joint 
effusion was at the right knee.  There had been little change 
since the study of November 2002.

In September 2004, the veteran had an unscheduled VA walk-in 
appointment for a medial offloader for his right knee. The 
examiner notated there were no current complaints except 
right knee arthritis and the veteran requested a knee brace.  
The veteran did not want surgery.

In April 2005, the veteran underwent a VA examination 
reporting pain in his knee of 5 on a scale of 10.  The 
veteran reported a brace was helping arthritis in the knee.  
The examiner's assessment was degenerative joint disease of 
the right knee.  The examiner notated a medial offloader 
brace had helped.  

The veteran underwent a VA examination in January 2006.  The 
veteran reported a constant moderate pain of 6 on a scale of 
10 with stiffness.  The veteran denied swelling, heat, 
redness, instability or locking.  Aggravating factors noted 
by the veteran included standing more than an hour and 
weather changes.  The veteran reported flare-ups occurred 
every day with pain lasting at least an hour.  The veteran 
asserted it had an effect on his ability to do chores in that 
he had to favor his right knee while attempting to do chores.

The range of motion of the right knee was flexion pain free 
from 0 to 70 degrees and pain was 70 to 100 degrees.  Upon 
extension, the veteran lacked 30 degrees to midline 
extension. 

The range of motion measured above was additionally limited 
following repetitive use on the examination due to pain 
resulting in a 10 degree further reduction in flexion.  The 
total endpoint was 0 to 90 degrees after repetitive use of 
flexion only times one.

Upon examination, the knee was stable with negative anterior 
and posterior, varus,  valgus and Lachman testing.  It was 
positive for ballottement of the suprapatellar.  There was 
positive severe creptius.  In addition, there was observed 
moderate varus deformity of about 10 degrees.

X-ray studies revealed severe degenerative joint disease, 
calcified intraarticular loose bodies, varus deformity due to 
narrowing of the medial joint space, and joint effusion.  The 
diagnosis was severe degenerative joint disease.  It was the 
examiner's opinion the veteran's right knee condition 
additionally limited his functional ability on repeated use 
during flare-ups as evidenced by the decrease in range of 
motion with flexion after only one repeated movement.  It was 
reasonable to expect that when the veteran attempted to do 
chores at home or other activities the flare-up of pain would 
continue to decrease his range of motion and force him to 
stop his activities.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant has appealed the 40 percent rating assigned for 
right knee arthritis. Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's right knee arthritis is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5261. Under Diagnostic Code 
5010, arthritis due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis. Degenerative 
arthritis established, by x-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

VA rates arthritis based on the limitation of motion of the 
affected joint. If the limitation of motion is noncompensable 
under the applicable diagnostic code, a 10 percent rating may 
be assigned for a major joint. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, Plate 
II.

Under Diagnostic Code 5260, where flexion of the leg is 
limited to15 degrees a 30 percent rating is warranted.  This 
is the maximum schedular rating allowed under Diagnostic Code 
5260.  Under Diagnostic Code 5261,  where extension is 
limited to 30 degrees a 40 percent rating is assignable. 38 
C.F.R. § 4.71a. Furthermore, when extension of the leg is 
limited to 45 degrees, a rating of 50 percent is warranted, 
the maximum schedular rating allowed under the law.  

Under the rating schedule dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the joint will be rated 20 percent disabling. 38 C.F.R. § 
4.71a, Diagnostic Code 5258.  Removal of the semilunar 
cartilage, if symptomatic, will be rated 10 percent 
disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides a 10 
percent evaluation is warranted for slight recurrent 
subluxation or lateral instability. A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.

When impairment of the tibia and fibula is manifested by 
malunion with marked knee or ankle disability, a 30 percent 
evaluation is assigned. Nonunion, with loose motion requiring 
a brace, is assigned a 40 percent evaluation. 38 C.F .R. § 
4.71 a, Diagnostic Code 5262.

Under Diagnostic Code 5256, higher evaluations are warranted 
for varying degrees of ankylosis.  In this case, however, 
there is no objective evidence that the right knee is 
ankylosed.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56, 704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

Esteban v. Brown, 6 Vet. App. 259, 261 (1994), held, in cases 
where the record reflects that the veteran has multiple 
problems due to a service-connected disability, it is 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings. The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions. 

Analysis

The veteran is service-connected for arthritis of the right 
knee and has been rated by the RO under the provisions of 
Diagnostic Code 5261. Under this code, a 40 percent rating is 
assigned for limitation of extension of the leg limited to 30 
degrees.

The Board finds that the preponderance of the evidence shows 
that a 40 percent disability rating is the appropriate level 
of disability assigned under this Diagnostic Code.  In order 
to warrant a higher 50 percent disability rating, the 
limitation of extension of the leg must be limited to 45 
degrees.  The veteran does not meet this criteria, as his 
limitation of extension is not limited to 45 degrees.  Hence, 
an evaluation in excess of 40 percent would be inappropriate.

The Board also considered Diagnostic Code 5260, limitation of 
flexion of the leg.  Here again, the veteran does not meet 
the criteria.  The range of motion of the right knee was 
flexion pain free from 0 to 70 degrees and with pain 70 to 
100 degrees.  In order to warrant a 10 disability rating 
under Diagnostic Code 5260,  the flexion must be limited to 
60 degrees.  

The Board has considered evaluating the right knee under the 
provisions of Diagnostic Code 5257, other impairment of the 
knee: recurrent subluxation or lateral instability and 5262, 
impairment of the tibia and fibula.  However, the objective 
evidence of record continues to show no evidence of 
instability or any impairment of either the tibia or fibula.   
Therefore, separate evaluations under these Diagnostic Codes 
are not in order.  

The Board takes notice the veteran underwent a medial 
meniscectomy in 1958 in-service.  Under the rating schedule 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 
 There is no medical evidence that would support a disability 
evaluation under Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent disability 
evaluation is warranted for removal of the semilunar 
cartilage, if symptomatic.  38 C.F.R. § 4.71a.  A 10 percent 
rating is the maximum evaluation allowed under Diagnostic 
Code 5259.  Hence, as the veteran meets the criteria due to 
his medial meniscectomy, a 10 percent disability evaluation, 
and no more, is assigned.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above.  While the Board 
acknowledges the appellant's complaints of pain, the record 
shows that he is adequately compensated by the 40 percent 
rating assigned to the right knee.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993) (The assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired).  In this regard, it is noted that the 40 percent 
rating best represents the level of current disability.  

Finally, since the preponderance of the competent evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to an increased rating for right knee arthritis 
in excess of 40 percent is denied.

The veteran is awarded a separate 10 percent rating for 
removal of semilunar cartilage, symptomatic, subject to the 
controlling laws and regulations governing monetary 
disbursements.


____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


